Name: 97/819/CFSP: Council Decision of 28 November 1997 on the implementation of the Joint Action 96/588/CFSP on anti- personnel landmines with a view to contributing to the funding of certain programmes of the SADC and the ICRC
 Type: Decision
 Subject Matter: international security;  cooperation policy;  defence;  non-governmental organisations
 Date Published: 1997-12-09

 Avis juridique important|31997D081997/819/CFSP: Council Decision of 28 November 1997 on the implementation of the Joint Action 96/588/CFSP on anti- personnel landmines with a view to contributing to the funding of certain programmes of the SADC and the ICRC Official Journal L 338 , 09/12/1997 P. 0006 - 0006COUNCIL DECISION of 28 November 1997 on the implementation of the Joint Action 96/588/CFSP on anti-personnel landmines with a view to contributing to the funding of certain programmes of the SADC and the ICRC (97/819/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Articles J.3 and J.11 thereof,Having regard to Joint Action 96/588/CFSP of 1 October 1996 adopted by the Council on the basis of Article J.3 of the Treaty on European Union on anti-personnel landmines (1),Whereas, under the specific actions provided for by Article 8 of the Joint Action to support the Union's priority effort to help the victims of anti-personnel landmines, a contribution should be made to the funding of the regional programme of the Southern Africa Development Conference (SADC) and to the programmes of the International Committee of the Red Cross (ICRC) in the former Yugoslavia and in Iraq,HAS DECIDED AS FOLLOWS:Article 1 1. The following initiatives shall be eligible for the funding provided for by Joint Action 96/588/CFSP:- the SADC's regional mine clearance programme, to be allocated an amount of ECU 2,07 million, and- the ICRC's Mines Awareness Programme in the former Yugoslavia and the programme for the rehabilitation of victims disabled by mines in Iraq, to be allocated an amount of ECU 1,43 million.Eligibility for expenditure shall commence on 1 July 1997.2. The expenditure financed by the sums stipulated in paragraph 1 shall be managed in compliance with the European Community procedures and rules applicable to the budget.Article 2 This Decision shall come into force on the date of its adoption.It shall be published in the Official Journal.Done at Brussels, 28 November 1997.For the CouncilThe PresidentG. WOHLFART(1) OJ L 260, 12. 10. 1996, p. 1.